Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                            NEWS RELEASE #026

FROM: CLERK OF SUPREME COURT OF LOUISIANA

The Opinions handed down on the 3rd day of May, 2017, are as follows:


BY CLARK, J.:


2016-C-1395       DANIELLE DEON DICKERSON    ACURIO   v.   DR.   MICHAEL   THOMAS   ACURIO
                  (Parish of Bossier)

                  For the reasons expressed above and in light of the strong public
                  policy that favors the community property regime, we hold that
                  for purposes of La. Civ. Code art. 2331, an act under private
                  signature must be duly acknowledged prior to the marriage to be
                  fully perfected and given legal effect.     Thus, we reverse the
                  court of appeal judgment and reinstate the district court
                  judgment.    We remand the matter to the district court for
                  proceedings consistent with this opinion.
                  REVERSED AND REMANDED.

                  WEIMER, J., dissents and assigns reasons.
                  HUGHES, J., dissents for the reasons assigned by Weimer, J. and
                  assigns additional reasons.




                                     Page 1 of 1
05/03/2017

                     SUPREME COURT OF LOUISIANA

                                 No. 2016-C-1395

                  DANIELLE DEON DICKERSON ACURIO

                                     VERSUS

                      DR. MICHAEL THOMAS ACURIO

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
              SECOND CIRCUIT, PARISH OF BOSSIER

CLARK, Justice

      We granted this writ application to resolve a split among the appellate courts

of our state regarding the proper interpretation of La. Civ. Code art. 2331.

Specifically, we are tasked with determining whether parties must duly acknowledge

their signatures prior to the marriage in order for the matrimonial agreement to have

legal effect.   We find the acknowledgment of the signatures to be a form

requirement, and the failure to meet all form requirements prior to the marriage

renders the matrimonial agreement invalid. Accordingly, we reverse the judgment

of the court of appeal and reinstate the district court judgment. We remand for

proceedings consistent with this holding.

                   FACTS AND PROCEDURAL HISTORY

      Danielle Deon Dickerson Acurio Cage, (hereinafter “the plaintiff”), and Dr.

Michael Thomas Acurio, (hereinafter “the defendant”), married on June 27, 1998

for the first time. That marriage ended in divorce in 2000. On January 29, 2002, the

parties married for a second time. Prior to this marriage, on January 25, 2002, the

plaintiff and the defendant executed a document captioned “Prenuptial Agreement.”

The document was signed by the parties before one witness and a notary. It is

undisputed that the agreement was not executed by authentic act.           Also, the

agreement did not contain an acknowledgment of the signature of either party.
      In 2009, divorce proceedings began. A judgment of divorce was signed and

filed on October 6, 2010. Property issues were to be decided at a November 2015

trial. However, in July of 2015, the plaintiff filed a Motion in Limine to Exclude

Evidence of Invalid Matrimonial Agreement, seeking to exclude the 2002 document

for failure to comply with the form requirements of La. Civ. Code art. 2331.

      The district court granted the motion in limine, finding the matrimonial

agreement was not executed by authentic act or act under private signature duly

acknowledged prior to the marriage. Specifically, the district court noted “the first

acknowledgment of [the signatures] was in the deposition of [the plaintiff] on July

8, 2010.” Accordingly, it found the agreement was null and void “based upon the

lack of form prior to the entering of the marriage.” The defendant appealed.

      The Second Circuit Court of Appeal reversed the district court’s judgment on

the motion in limine, holding the Prenuptial Agreement was valid and enforceable

because spouses do not have to acknowledge their signatures prior to marriage.

Acurio v. Acurio, 50,709 (La. App. 2 Cir. 6/22/16), 197 So.3d 253.      The plaintiff

filed the instant writ application. We granted the writ to determine whether the

acknowledgment of the parties’ signatures must occur prior to the marriage in order

for the matrimonial agreement to be valid. Acurio v. Acurio, 16-1395 (La. 12/16/16),

_So.3d_.

                                  DISCUSSION

                             Arguments of the Parties

      La. Civ. Code art. 2331 provides:

      A matrimonial agreement may be executed by the spouses before or
      during marriage. It shall be made by authentic act or by an act under
      private signature duly acknowledged by the spouses.

      The plaintiff argues the spouses’ signatures must be duly acknowledged prior

to the marriage. In support of this argument, she contends La. Civ. Code art. 2331



                                          2
must be read in conjunction with La. Civ. Code art. 2329, which provides, in

pertinent part:

      Spouses may enter into a matrimonial agreement that modifies or
      terminates a matrimonial regime during marriage only upon a joint
      petition and a finding by the court that this serves their best interests
      and that they understand the governing principles and rules.

      If spouses fail to enter into a valid matrimonial agreement before the marriage,

La. Civ. Code art. 2329 requires them to jointly petition the court and obtain court

approval to enter into a matrimonial agreement during marriage. According to the

plaintiff’s view, if the acknowledgment does not occur prior to the marriage, the

agreement is not fully perfected and is, therefore, invalid. Thus, court approval

would be required to enter into a matrimonial agreement post-nuptially. Reading

these two articles jointly, as argued by the plaintiff, creates a temporal requirement

for the acknowledgment to occur prior to the marriage.

      The majority of the appellate courts in this state have agreed with the

plaintiff’s position. See Ritz v. Ritz, 95-683 (La. App. 5 Cir. 12/13/95), 666 So.2d

1181 (wherein the Fifth Circuit Court of Appeal invalidated a matrimonial

agreement when the parties failed to duly acknowledge their signatures prior to the

marriage); Deshotels v. Deshotels, 13-1406, p. 5 (La. App. 3 Cir. 11/5/14), 150 So.3d

541, 545 (wherein the Third Circuit Court of Appeal found a matrimonial agreement

invalid “because the elements of form must have been perfected before the marriage”

and a later “admission in court that [a spouse] signed the marriage agreement cannot

act to retroactively resurrect the defective marriage agreement); Rush v. Rush, 12-

1502 (La. App. 1 Cir. 3/25/13), 115 So.3d 508 (wherein the First Circuit Court of

Appeal held that the spouses had to get court approval for a matrimonial agreement

if the spouses had not acknowledged their signatures prior to the marriage); Lauga

v. Lauga, 537 So.2d 758 (La. App. 4 Cir. 1989)(wherein the Fourth Circuit Court of




                                          3
Appeal invalidated a matrimonial agreement for the spouses’ failure to acknowledge

their signatures prior to the marriage).

      Conversely, the defendant contends the Second Circuit Court of Appeal in the

instant case correctly ruled that acknowledgment has no temporal requirement and

can occur at any time. Because La. Civ. Code art. 2331 does not expressly place a

time element on acknowledgment, the defendant relies on the general law of

obligations. Specifically, he cites to La. Civ. Code art. 1836, which states:

             An act under private signature is regarded prima facie as the true
      and genuine act of a party executing it when his signature has been
      acknowledged, and the act shall be admitted in evidence without further
      proof.

             An act under private signature may be acknowledged by a party
      to that act by recognizing the signature as his own before a court, or
      before a notary public, or other officer authorized to perform that
      function, in the presence of two witnesses. An act under private
      signature may be acknowledged also in any other manner authorized by
      law.

            Nevertheless, an act under private signature, though
      acknowledged, cannot substitute for an authentic act when the law
      prescribes such an act.

      The defendant avers the validity of the private signature is a question of proof

of the signatures by way of acknowledgment, which can be offered at any time. To

support the notion that the acknowledgment is merely a matter of evidentiary proof

and not an element of form, he sets forth La. Civ. Code art. 1838:

             A party against whom an act under private signature is asserted
      must acknowledge his signature or deny that it is his. In case of denial,
      any means of proof may be used to establish that the signature belongs
      to that party.

                                       Analysis

      Against this backdrop of opposing viewpoints, we begin our analysis with

some basic tenets of civilian law. “Laws on the same subject matter must be

interpreted in reference to each other.” La. Civ. Code art. 13. “All laws pertaining

to the same subject matter must be interpreted in pari materia . . . .” Pierce


                                           4
Foundations, Inc. v. Jaroy Construction, Inc., 15–785, p. 7 (La. 5/3/16), 190 So.3d

298, 303. The legal regime of community property is presumed. La. Civ. Code art.

2340. In light of this presumption and the strong legislative policy favoring

community rights, we interpret statutory provisions which waive those rights stricti

juris. (See e.g. Rush, 115 So.3d at 512; Poirier v. Poirier, 626 So.2d 868, 870 (La.

App. 3 Cir. 1993), writ denied, 94-161 (La. 3/11/94), 634 So.2d 389.

      We note the defendant’s argument is primarily grounded in the apparent

absence of a temporal requirement for acknowledgment in La. Civ. Code art. 2331.

The defendant then navigates to the general rules of obligations to reach the

conclusion that acknowledgment of a party’s signature is simply an evidentiary

matter that can be proven at any time. However, we find such a departure from the

applicable rules on matrimonial agreements to be erroneous. La. Civ. Code art. 1916

specifically instructs, “[n]ominate contracts are subject to the special rules of the

respective titles when those rules modify, complement, or depart from the rules of

this title [conventional obligations or contracts].” For the reasons that follow, we

find the collective rules assigned to matrimonial agreements, as nominate contracts,

dictate that acknowledgment of spouses’ signatures must occur prior to the marriage,

elevating proof to a matter of form.

      As noted by the plaintiff, La. Civ. Code arts. 2331 and 2329 must be read in

pari materia, or in reference to each other. La. Civ. Code art. 2329 requires spouses

wishing to enter into a matrimonial agreement during the marriage to seek court

approval. Specifically, the court must be satisfied that such an agreement “serves

[the parties’] best interests and that they understand the governing principles and

rules.” This requirement of court approval highlights the legislative decision to make

opting out of the presumed community property regime a task that requires effort.

Therefore, in reading these two statutes jointly, it is clear the legislature intended to

make it onerous to waive one’s community property rights, at least to the extent that

                                           5
certain procedural hurdles were put in place to ensure the parties consider the

consequences of entering into a matrimonial agreement that is not favored by public

policy. Thus, if procedural burdens are placed on the spouses by way of authentic

act before marriage and court approval during marriage, it logically follows that the

relaxed act of signing one’s private signature, without the accompanying

requirement of it being duly acknowledged, is disallowed.

      As further evidence of this conclusion, we look at the context within which

the “private signature duly acknowledged” language is placed: as an alternative to

the authentic act. Thus, we delve into a deeper analysis of the authentic act itself.

La. Civ. Code art. 1835 provides “[a]n authentic act constitutes full proof of the

agreement it contains, as against the parties, their heirs, and successors by universal

or particular title.” An authentic act has been said to be clothed with “a presumption

of genuineness.” DiVincenti v. McIntyre, 611 So.2d 140, 141 (La. App. 1 Cir. 1992).

Authentic acts are afforded “a high degree of sanctity[.]” Id. For centuries now, we

have recognized the convincing proof of an authentic act:

      The effect given by law to authentic acts, rests upon the presumption,
      that a public officer, exercising a high and important trust, under the
      solemnity of an oath, has done his duty when acting within the scope of
      his authority. Selected for their character, capacity and probity, as
      notaries are presumed to be, the law attaches full credit to their official
      acts. This prerogative is established in the interest of public order, to
      maintain peace among men, and to prevent contestations concerning
      the proof or evidence of their conventions.

Succession of Tete, 7 La.Ann. 95, 96 (La.1852). (emphasis added).

      The interpretation adopted by the defendant and the Second Circuit in the

instant case is contrary to the very goal envisioned by authentic acts, which is “to

prevent contestations concerning the proof or evidence” that the signatures are

indeed those of the parties. Id. Instead, the result advocated by the defendant would

allow parties to contest their signatures during divorce proceedings, when parties are

most contentious, sometimes decades after the document was executed.                This


                                          6
possibility is wholly contradictory to a “presumption of genuineness” or “full proof”

of what the thing purports to be. DiVincenti, supra and La. Civ. Code art. 1835,

respectively. The presumption of validity created by an authentic act gives the

document immediate legal significance. There is no suspensive condition attached

which must be fulfilled before the agreement can be perfected. Likewise, it stands

to reason that the requirement of acknowledgment is one with similar temporal

constraints and consequences such that the proof of one’s signature is as much an

element of proof as it is of required form.

      The defendant would have us interpret La. Civ. Code art. 2331 as the parties’

option of executing an authentic act or executing a contract under private signature,

with the acknowledgment simply amounting to a means of proving the signatures at

any time. However, both the authentic act and the acknowledgment language would

be rendered superfluous if all that were required were the two individuals’

signatures. As noted above, the joint reading of La. Civ. Code arts. 2331 and. 2329

evidences a legislative decision to put into place certain procedural obstacles to

ensure due consideration is given to the matrimonial agreement before waiving the

favored community property regime. Bearing in mind this legislative purpose, we

find it would be illogical to give spouses the choice between the following

unbalanced options: (1) executing a contract under such sanctified legal conditions

as the requirement of a notary and two witnesses or (2) merely placing one’s

signature on a document without any external authentication. Rather, the placement

of the option of “private signature duly acknowledged” within in the same bank of

choices as an “authentic act” offers a window into the burden envisioned by the

statute—a somewhat laborious one. In other words, it makes little sense to present

as an option a heightened burden for execution of an agreement when a much less

stringent one would suffice. As instructed by La. Civ.Code art. 12, the meaning of

ambiguous words must be sought by examining the context in which they occur and

                                          7
the text of the law as a whole. Thus, we find the very fact that “an act under private

signature duly acknowledged” is presented as the sole alternative to an “authentic

act” is a telling recognition that both methods of execution are meant to be

sufficiently arduous so as to provoke thought and consideration before entering into

the agreement.

      Further, while we acknowledge that secondary sources are not controlling, we

find the following treatise excerpt helpful and relevant: “The act under private

signature duly acknowledged (also called an authenticated private act), the third type

of act, is a hybrid of the authentic act and the act under private signature.” 24 La.

Civ. L. Treatise, Sales § 6:14. This scholarly commentary adds support to our

holding that the language “act under private signature duly acknowledged” is a term

of art that is more than just the sum of its parts. Rather, it, as a whole, is a hybrid of

an authentic act and an act under private signature and cannot be dissected to mean

an “act under private signature” that can be separately acknowledged later. This

same treatise discussion specifically contrasts a matrimonial agreement with a

general contract of sale, stating: “Although there are some agreements which are

valid if confected by authenticated private act but not by private act [footnote

reference to La. Civ. Code art. 2331 (matrimonial agreement)], the sale of an

immovable is permissible by private act.” This observation recognizes that a

matrimonial agreement requires more than just a private act in order to be perfected,

it requires “an authenticated private act”, i.e., acknowledgment of the signatures.

Thus, this secondary source, while not governing, lends support to our holding that

the placement of the requirement of proof (“duly acknowledged”) in the same code

article as the manner of execution of the act itself (“an act under private signature”)

elevates an evidentiary requirement to a form one, thereby creating a temporal

element. Accordingly, we find in order to have legal validity, a matrimonial



                                            8
agreement executed prior to marriage must be made by authentic act or signed and

duly acknowledged prior to marriage.

      Because the parties in the instant case did not acknowledge their signatures

prior to their marriage on January 29, 2002, the district court correctly granted the

plaintiff’s motion in limine, finding the matrimonial agreement invalid for failure to

comply with the form requirements of La. Civ. Code art. 2331.                    Any

acknowledgment that occurred post-nuptially cannot be relied upon to cure a defect

in form.

                                  CONCLUSION

      For the reasons expressed above and in light of the strong public policy that

favors the community property regime, we hold that for purposes of La. Civ. Code

art. 2331, an act under private signature must be duly acknowledged prior to the

marriage to be fully perfected and given legal effect. Thus, we reverse the court of

appeal judgment and reinstate the district court judgment. We remand the matter to

the district court for proceedings consistent with this opinion.

REVERSED AND REMANDED.




                                          9
05/03/2017
                      SUPREME COURT OF LOUISIANA


                                       NO. 2016-C-1395

                     DANIELLE DEON DICKERSON ACURIO

                                            VERSUS

                          DR. MICHAEL THOMAS ACURIO

             ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
                   SECOND CIRCUIT, PARISH OF BOSSIER


WEIMER, J., dissenting.

       The venerable Louisiana Civil Code1 was written and enacted as an

interrelated, complete body of private, substantive law to be read in pari materia.

Authority more learned than myself remarked that our Civil Code “is supposed to be

a self-sufficient and logically interdependent enactment, to be construed as a whole,”

through a systematic and logical analysis of all the legislative enactments available

for decision of the particular question presented. Albert Tate, Jr., Techniques of

Judicial Interpretation in Louisiana, 22 La. L. Rev. 727, 728 (1961-62). By that


1
   See the Civil Code of Louisiana and Ancillaries, Revision of 1870, at v (Ralph Slovenko ed.,
Claitor’s Publishing Division (2nd ed. 1981)), in which Louisiana Chief Justice John Baptiste Fournet
stated in the introduction:

               The uniqueness of the Louisiana civil law in the United States, and, for that
       matter, in world law, has long been the subject of verbal comment and learned
       treatises. The code in which this law is embodied has been called “the most perfect
       child of the civil law,” praised as “the clearest, fullest, the most philosophical, and
       best adapted to the exigencies of modern society,” and characterized as “perhaps the
       best of all modern codes throughout the world.”

  See also John T. Hood, Jr., The History and Development of the Louisiana Civil Code, 19 La. L.
Rev. 18 (1958):

               Based on Roman law, modeled after the great Code Napoleon, enriched with
       the experiences of at least twenty-seven centuries, and mellowed by American
       principles and traditions, it is a living and durable monument to those who created
       it. After 150 years of trial, the Civil Code of Louisiana remains venerable, a body
       of substantive law adequate for the present and capable of expanding to meet future
       needs.
measure, this should be a case resolved through a logical and straightforward

application of the relevant provisions of the Civil Code.

         This case concerns the validity of a matrimonial agreement, signed by both

spouses before a notary and one witness four days prior to their January 29, 2002

marriage, and acknowledged by the spouses subsequent to their marriage. La. C.C.

art. 2331 addresses the matrimonial agreement and establishes the form that

agreement must take:

                A matrimonial agreement may be executed by the spouses before
         or during marriage. It shall be made by authentic act or by an act under
         private signature duly acknowledged by the spouses.

         There is no dispute that the matrimonial agreement in this case was not in

authentic form; therefore, the question becomes whether it was an “act under private

signature duly acknowledged by the spouses” within the meaning of La. C.C. art.

2331 when it was executed prior to the marriage, but acknowledged thereafter.

         The “act under private signature duly acknowledged” is not defined in Article

2331, nor in any other provision in the title on Matrimonial Regimes, but it is

addressed in the title on Obligations in General, to which one is directed by the

provisions of the Code itself. See, La. C.C. arts. 1915,2 1916,3 and C.C. art. 2328,

Rev. comments (b).4 In the chapter entitled Proof of Obligations, La. C.C. art. 1836

provides:

2
    La. C.C. art. 1915 directs:

                 All contracts, nominate and innominate, are subject to the rules of this title.
3
    La. C.C. art 1916 provides:

                Nominate contracts are subject to the special rules of the respective titles
         when those rules modify, complement, or depart from the rules of this title.
4
    La. C.C. art. 2328, Rev. cmt. (b) provides, in pertinent part:

                 A matrimonial agreement is governed by the general rules of conventional
         obligations unless otherwise provided in this Title.

                                                    2
             An act under private signature is regarded prima facie as the true
      and genuine act of a party executing it when his signature has been
      acknowledged, and the act shall be admitted in evidence without further
      proof.

             An act under private signature may be acknowledged by a party
      to that act by recognizing the signature as his own before a court, or
      before a notary public, or other officer authorized to perform that
      function, in the presence of two witnesses. An act under private
      signature may be acknowledged also in any other manner authorized by
      law.

            Nevertheless, an act under private signature, though
      acknowledged, cannot substitute for an authentic act when the law
      prescribes such an act.

      Significantly, there is no provision in this article requiring that the

acknowledgment occur at the same time or within a certain time of the original

execution. This is consistent with the concept of the acknowledgment as a form of

proof: the acknowledgment verifies that the signatures on the act are what they

purport to be and, thus, adds to the reliability of the act as the document that was

actually executed by the parties. Such proof is only necessary when, as La. C.C.

1831 explains, a party demands performance of the obligation or seeks to establish

that the “obligation is null, or that it has been modified or extinguished.” Thus, a

requirement that the acknowledgment occur contemporaneous with, or within a

certain time of the execution of the act, is not only not required by the Civil Code, it

is counterintuitive to the very purpose of the acknowledgment.

      The Code article to which one is directed in the absence of a specific provision

in the Matrimonial Regimes title–La. C.C.art. 1836, the article defining the act under

private signature duly acknowledged–imposes no temporal requirement, but rather

establishes that the act of acknowledgment is a matter of proof, and not form. There

is no provision in the Matrimonial Regimes title requiring that the acknowledgment

of a matrimonial agreement be executed prior to the marriage. Thus, the logical

                                           3
conclusion to be drawn from an analysis of the relevant Code articles is that the

matrimonial agreement at issue in this case–an agreement executed prior to the

marriage and acknowledged thereafter–is valid and enforceable.

       This fundamental civilian approach to resolution of the issue presented is the

one that was adopted by the court of appeal; and, it is the approach endorsed by the

legal commentators. In fact, in the Louisiana Civil Law Treatise on matrimonial

regimes, after reciting the two forms required for matrimonial agreements under La.

C.C. art. 2331–an authentic act or an act under private signature duly

acknowledged–the authors explain:

             The alternative form is the “act under private signature that is
       acknowledged by the spouses.” The general rules of authentication of
       private acts do not provide any express time period. Consistent with the
       policy that the interest at stake is evidentiary rather than cautionary, it
       should be permissible to authenticate a matrimonial agreement at any
       time. No statute seems to require that the authentication occur before
       the marriage.

              Indeed, in Acurio v. Acurio, [50,709 (La.App. 2 Cir. 6/22/16),
       197 So.3d 253], the Second Circuit Court of Appeal held that a
       prenuptial agreement dated four days prior to the parties’ marriage was
       valid even though it was not acknowledged until nearly two years later.
       The court emphasized not only the failure of any statutes to require
       acknowledgment within a specific period, but also the purpose of the
       requirement to have the parties “recognize the signatures as their own.”

16 A. CARROLL & R. MORENO, LOUISIANA CIVIL LAW TREATISE: MATRIMONIAL

REGIMES, § 8:7 (4th ed., Supp. 2016-17) (footnote omitted).5


5
  These commentators go on to distinguish and dismantle the reasoning of the appellate courts that
have reached a contrary conclusion. For example, the conclusion of the Fifth Circuit in Ritz v. Ritz,
95-683, p. 12 (La.App. 5 Cir. 12/13/95), 666 So.2d 1181, that “just as all requirements of a pre-
marital authentic act must be met prior to the marriage, so too, must all elements of an act under
private signature duly acknowledged be done prior, or antecedent to the marriage” is dismissed by
the commentators as “dictum” and lacking authority. 16 CARROLL & MORENO, LOUISIANA CIVIL
LAW TREATISE: MATRIMONIAL REGIMES, § 8:7 at p. 861 n.14. Likewise, the result in Lauga v.
Lauga, 537 So.2d 758 (La.App. 4 Cir. 1989), is called into question:

              Lauga may appear to be a straightforward analysis of these form and
       authentication requirements, but the result may be questioned. Under the
       requirements for private acts “duly acknowledged,” there is no requirement that the

                                                 4
       Nevertheless, and despite the absence of any codal provision directing that

acknowledgment of a prenuptial matrimonial agreement antedate the marriage, the

majority imposes such a requirement under the aegis of protecting “the strong

legislative policy favoring community rights.” Acurio v. Acurio, 16-1395, slip op.

at 5 (La. 5/__/17). The majority mines this policy from the provisions of La. C.C. art.

2329, which it contends must be read in pari materia with La. C.C. art. 2331. Id.

       While it is true that laws on the same subject matter must be interpreted in

reference to each other (see La. C.C. art. 13) the majority applies that precept here to

the exclusion of other equally relevant provisions of the title. For example, La. C.C.

art. 2328 receives no mention in the majority’s analysis. Yet, this article defines the

matrimonial agreement and further declares: “Spouses are free to establish by

matrimonial agreement a regime of separation of property or modify the legal regime

as provided by law.” La. C.C. art. 2328. Rather than evidence a “strong legislative

policy favoring community rights,” this article provides the parties with almost

complete freedom of contract,6 relegating the provisions of the legal regime to a

suppletive role. See La. C.C. art. 2328 (“The provisions of the legal regime that have

not been excluded or modified by agreement retain their force and effect.”).

       Moreover, the majority’s characterization of La. C.C. arts. 2329 and 2331 as

laws on the “same subject matter,” is questionable. While Article 2329 appears in the



       acknowledgment be at the same time or within a certain stated time of the original
       execution. Thus, it seems that in 1986, the parties could have simply acknowledged
       their first agreement by appearance between a notary and two witnesses. Indeed,
       since their 1986 appearance before the notary was to execute what appeared to be the
       same agreement they executed before, it arguably constituted an acknowledgment.

   16 CARROLL & MORENO, LOUISIANA CIVIL LAW TREATISE: MATRIMONIAL REGIMES, § 8:7 at
p. 862-63.
6
  This contractual freedom is limited only by the requirement that the agreement not address matters
that are prohibited by public policy. See, La. C.C. art. 2329.

                                                 5
same title as Article 2331, the procedure described in Article 2329 addresses the

attempt to modify or terminate a matrimonial regime during marriage, a situation that

is not implicated in this case. Simply because the legislature has made a conscious

decision to make it more onerous to change the regime during marriage (once rights

and obligations have attached) does not mean that the legislature intended the same

with respect to agreements confected prior to marriage. Indeed, the opposite appears

to be true. As noted by Professors Spaht and Samuel, members of the Advisory

Committee to the Joint Legislative Subcommittee Revising Louisiana’s Community

Property Laws, the judicial approval required under Article 2329 when spouses seek

to enter into a matrimonial agreement that modifies or terminates a matrimonial

regime during marriage was interposed as a procedural safeguard to protect the

spouse whose contributions to the marriage were non-economic, from overreaching

by the spouse who contributes economically. Katherine S. Spaht & Cynthia Samuel,

Equal Management Revisited: 1979 Legislative Modifications of the 1978

Matrimonial Regimes Law, 40 La. L. Rev. 83, 90-91 (1979-1980). The fact that the

legislature did not express the same concerns with respect to matrimonial agreements

executed prior to marriage and, thus, did not extend similar solemnities and

safeguards to such agreements did not go unnoticed by these same commentators:

       Furthermore, Act 709[7] permits matrimonial agreements to be made by
       an act under private signature duly acknowledged by the spouses, as
       well as by an authentic act, whereas Act 627 [the predecessor Act]
       required the solemn formalities of an authentic act. An acknowledgment
       of the execution of a contract, unlike an authentic act, does not entail the
       customary reading or paraphrasing by the notary of the act’s contents to
       the parties in the presence of witnesses. The acknowledgment is thus

7
  Through 1978 La. Acts 627, the legislature revised the laws on matrimonial regimes, repealing
“head and master” and replacing it with an equal management scheme. The effective date of Act 627
was postponed, however, to allow the legislature and its Advisory Committee to make any
adjustments deemed necessary once the public was introduced to the revisions. This resulted in the
enactment of 1979 La. Acts 709, § 1, which contains the provisions at issue in this case. See, Spaht
& Samuel, supra, at 83-84.

                                                 6
       not as likely as is an authentic act to alert a spouse to the seriousness of
       what he is doing. It is, therefore, surprising that the lesser formalities
       are permitted in legislation which, in its other provisions, is concerned
       with spousal overreaching.

Id. at p. 92.

       Through its in pari materia reading of La. C.C. arts. 2329 and 2331, it appears

the majority effectively interposes a requirement into the law concerning prenuptial

marital agreements that is not present in the language of the article, based on a

concern not expressed by the legislature. In short, there is simply no basis in the

language or legislative history of La. C.C. art. 2329 for the conclusion that by

requiring judicial approval of modifications or terminations of matrimonial

agreements during marriage, the legislature intended to “elevat[e] proof to a matter

of form,” in La. C.C. art. 2331. See, Acurio, slip op. at 5.

       Ultimately, the question that is presented to this court for resolution is whether

the matrimonial agreement executed by the Acurios prior to their marriage is effective

as “an act under private signature duly acknowledged by the spouses.” La. C.C. art.

2331. Despite the direct relevance of La. C.C. art. 1836 to this question, the majority

attempts to limit consideration to the Code articles in the title on matrimonial

regimes. It does so under the guise of La. C.C. art. 1916 and the characterization of

the matrimonial agreement as a nominate contract. However, La. C.C. art. 1916

applies by its terms only if the respective title–here, the title on Matrimonial Regimes

–acts to “modify, complement, or depart from” the rules of conventional obligations.

La. C.C. art. 1916. As indicated above, the majority in this case simply presumes

such a modification or departure (where none is expressed) based on a perceived

legislative intent “to make it onerous to waive one’s community property rights” and

“[enter] into a matrimonial agreement that is not favored by public policy.” Acurio,


                                            7
slip op. at 5-6. However, the majority’s foundational premise–that the matrimonial

agreement is not favored by public policy and therefore “procedural hurdles were put

in place to ensure the parties consider the consequences of entering into a

matrimonial agreement”–fails to account for the fact that the legislature has moved

away from imposing the legal regime on all married persons and has provided,

through La. C.C. art. 2328, that spouses are now free to establish the matrimonial

regime of their choice.

      In any event, after eschewing resort to the code articles on general obligations,

the majority turns its attention to those very articles, in particular to La. C.C. art.

1835, to argue that given the “sancti[ty]” accorded authentic acts, “it makes little

sense to present as an option a heightened burden for execution of an agreement when

a much less stringent one would suffice.” Acurio, slip op. at 7. However, this is

precisely what the language of La. C.C. art. 2331 contemplates when it uses the

disjunctive “or.” Louisiana C.C. art. 2331 provides that the matrimonial agreement

“shall be made by authentic act or by an act under private signature duly

acknowledged by the spouses.” (Emphasis added.) As the commentators have noted,

the fact that the agreement can be executed as either an authentic act or an act under

private signature duly acknowledged underscores the purpose of the requirement as

one of proof rather than form:

             The authentic act requirement for matrimonial agreements does
      not serve the typical cautionary function of the authentic act because the
      act may be a simple written agreement that is acknowledged at a later
      time. Thus, the policy behind this requirement, then, is simply an
      evidentiary one adding to the reliability of the writing as what was
      actually executed by the parties. Although normal authentication is
      adequate if done by one party to the agreement, Louisiana Civil Code
      Article 2331 requires that the act be acknowledged “by the spouses,”
      presumably meaning both of them.



                                          8
16 CARROLL & MORENO, LOUISIANA CIVIL LAW TREATISE: MATRIMONIAL

REGIMES, § 8:7 at p. 861-862 (footnotes omitted).

      “[L]egislation is the superior source of law in Louisiana.” La. C.C. art. 1, Rev.

cmt. (a). When a law is clear and unambiguous and its application does not lead to

absurd consequences, it must be applied as written and no further interpretation may

be made in search of the legislative intent. La. C.C. art. 9. In this case, the relevant

law is that contained in La. C.C. art. 2331and in La. C.C. art. 1836 (which is made

applicable by La. C.C. arts. 1915 and 2328, Rev. cmt. (b)). Contrary to the majority’s

suggestion, there is nothing ambiguous about the phrase “by authentic act or by an

act under private signature duly acknowledged by the spouses,” as it appears in La.

C.C. art. 2331 and, thus, there is no need to go in search of a legislative intent that is

otherwise clearly conveyed by the words of the relevant Code articles.

      In the final analysis, under the guise of protecting the legal regime, the majority

overlooks changes to our matrimonial regimes law which provide for freedom to

contract for a regime of the spouses’ choice, and the clear and unambiguous language

of La. C.C. arts. 2331 and 1836. Furthermore, it does so in a case in which there is

no indication that the spouses did not enter into the matrimonial agreement with their

eyes wide open, having married previously and divorced. Indeed, it was Mrs. Acurio

who drafted the prenuptial agreement, which was signed by both parties four days

prior to their marriage. Both parties have acknowledged their signatures on the

matrimonial agreement and, during their marriage, they conducted their financial lives

consistent therewith (with the exception of a single business enterprise). In fact,

when Dr. Acurio bought the home in which they lived with his separate funds, Mrs.

Acurio appeared and signed the deed and affirmed that the house was Dr. Acurio’s

separate property. She stated under oath in her deposition that she signed the

                                            9
agreement. Under these circumstances, it is clear that Mrs. Acurio judicially

acknowledged her signature and the agreement. Because there is no requirement that

the acknowledgment of the spouses’ signatures be executed prior to the marriage, it

follows that the prenuptial agreement is an act under private signature duly

acknowledged and is, therefore, valid and enforceable.

      I respectfully dissent from the majority’s conclusion to the contrary.




                                         10
05/03/2017

                      SUPREME COURT OF LOUISIANA

                                  No. 2016-C-1395

                  DANIELLE DEON DICKERSON ACURIO

                                      VERSUS

                      DR. MICHAEL THOMAS ACURIO

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
              SECOND CIRCUIT, PARISH OF BOSSIER


Hughes, J., dissenting.

      I respectfully dissent. The contract in this case was entered into before the

marriage. There is no question of forgery or fraud. The plaintiff acknowledges her

signature under oath. The contract was honored for many years. To now hold that

the contract under private signature, which has never been questioned over the

years, is somehow invalid due to a timing requirement not found in the law will

cause problems in the public record for any transactions involving the separate

property of the parties that may have occurred in the interim.

      The contract was complete between the parties when signed. The

acknowledgment is a form of proof and does not affect the substance of the

contract. The law does not supply a time requirement for when an act under private

signature, duly acknowledged, may be acknowledged. The important issue is

whether it is acknowledged, not when. In this case the act was acknowledged, in

accord with the actual practice of the parties over the years.